DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freddi et al. (EP 2210971; of record) in view of Hongwei et al. (CN 104606713; of record), evidenced by machine translation.
Freddi is directed to silk fibroin textile structures as biomimetic prosthetics for the regeneration of tissues and ligaments.
The textile has a weave structure which consists of two concentric tubular structures, an outer structure named the sheath and an inner structure named the core. Both the sheath and the core are braided structures (see [0028]).  The structure is obtained by interweaving a silk yarn (i.e. silk strand of claim 1, S1) using a braiding machine with between 10-20 spindles so as to obtain an inner core (i.e. silk bundle of claim 1, S1). Although the number of fibers used to make the inner core exceed the 2-6 required by step S1 of instant claim 1, given that the numbers are sufficiently close, one of ordinary skill in the art would expect similar results absent evidence otherwise. See MPEP 2144.05(I). The braided core is then mounted on a loom for weaving the outer sheath on to the core.  The outer weave of the sheath is made from silk yarn (i.e. silk cladding of claim 1, S2 and claim 3) which consists of between 2-8 ply of raw silk twisted together wherein each ply of raw silk is made from 5-15 silk filaments (i.e. pieces of silk of claim 1, S2) (see [0035]) (see instant claims 1, step S2 , 3 and 8-13). It is noted that the numbers of bundles/pieces of silk in the strand are either overlapping or sufficiently close with that of step S2 of instant claim 1 to render the structure of the outer sheath obvious. See MPEP 2144.05(I).  
On completion of the weaving process, the core-sheath structure is subjected to degumming to eliminate sericin (see [0040]) (see instant claim S3).  The sericin may be removed by autoclave (i.e. heat) (see [0040-0043]). It is noted that the removal of sericin may also be performed by treatment in aqueous solution containing sodium carbonate and treatment with superheated water (see [0014]).
Regarding instant claim 2, Freddi teaches that their sheath may possess multiple sheath components (see [0031]) and thus the process of repeating step S2 of instant claim 1 would be met.
Regarding instant claim 4, Freddi teaches that the silk is to have a den valu of between60-640 (see [0034]).
Regarding instant claim 5, the final silk structure is to have a core diameter between 0.5-12 mm and a sheath diameter of between 2-15 mm (see [0044]). It is noted that that the silk ‘base frame’ corresponds to the core/sheath structure of Freddi. The combination of the core and sheath diameter ranges from 2.5-27 mm which encompasses the diameter claimed.
Freddi fails to teach step soaking the silk base frame, after removal of the sericin in step S3, in a collagen solution with a concentration of 3-20 mg/ml, ultrasonically dispersing for 20-120 min, so that the collagen solution fully enters pores of the silk base frame, then taking out the silk base frame, storing the silk base frame in a first refrigerator at −15° C. to −25° C. for 3-5 h, and then storing the silk base frame in a second refrigerator at −70° C. to −90° C. for 8-12 h and step S5: drying the silk base frame in step S4 under vacuum, and cross-linking in a vacuum thermal cross-linking machine to obtain the braided silk scaffold (instant claim 1, S4).
Hongwei is directed to three-dimensional collagen fiber-silk scaffolds for use as tendon/ligament tissue engineering scaffolds (see [0005]), It is taught that collagen silk scaffolds are desirable because they have good biocompatibility and excellent mechanical properties (see [0026-[0030]). 
The scaffold is made by removing sericin from woven silk base (such as that described by Freddi) wherein the sericin is removed by placing the silk in a 0.2% sodium carbonate solution and boiling for 60-150 minutes (see claim 5) wherein the water is changed 2-5 times during the process. Although Hongwei is silent with respect to the stirring of the mixture, this step is not seen as materially impacting the outcome especially given that the process of exchanging the water would inherently induce a mixing dynamic in the boiling solution. After the removal of sericin, the silk is dried at room temperature (see instant claim 7). It is noted that room temperature is sufficiently close to the 30-80oC of claim 7 that one would expect a similar outcome, absent evidence otherwise.
After removal of sericin, the silk is treated with a collagen solution with a concentration of 5 to 20 mg/ml (see claim 1) via injection of the solution into the matrix. The Examiner is interpreting this to be substantially equivalent to ultrasonically dispersing as required by instant claim 1, S4. Moreover, Hongwei is silent with respect to the time in which the collagen and silk are in contact but this would have been a parameter suitable for optimization as it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of a claim are described. See MPEP 2144.05(II)(A). The collagen treated silk is then subject to low temperature cooling to solidify the collagen (see claim 1) by placing the structure in a box of liquid nitrogen or on cold ice cubes (see claim 6). With respect to the cooling process, no specific temperatures or time frames are given. Again, however, the general conditions of the instant method are taught and elucidating workable time periods and temperatures would be a matter of optimization. 
Upon completion of the collagen treatment process, the structure is dried and cross-linked  via dry heat in a vacuum drying oven thereby obtaining the three-dimensional collagen fiber-silk scaffold (see claim 1) (see instant claim 1, S5).
Thus, it would have been obvious to modify Freddi’s method to further include the treatment processes of Hongwei with a reasonable expectation for success in providing a structure having good biocompatibility and excellent mechanical properties.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.








Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
A claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  

Claims 14-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Specifically, because the claimed invention recites both a product and a method of using the product. Such is indefinite as the scope is not supported by either a credibly asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611